FILED
                                                                   Dec 26 2019, 6:33 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Angela Field Trapp                                        Tracy M. Weber
Indianapolis, Indiana                                     Wilkinson Goeller Modesitt
                                                          Wilkinson & Drummy, LLP
                                                          Terre Haute, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Cunningham,                                         December 26, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-DR-1038
        v.                                                Appeal from the Vermillion Circuit
                                                          Court
Penney (Cunningham) Barton,                               The Honorable Robert M. Hall,
Appellee-Petitioner.                                      Special Judge
                                                          Trial Court Cause No.
                                                          83C01-0104-DR-41



Riley, Judge.




Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019                       Page 1 of 22
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, David Cunningham (Father) appeals the trial court’s

      award of post-secondary educational expenses (Educational Order) in favor of

      Appellee-Petitioner, Penney Barton (Mother).


[2]   We affirm.


                                                    ISSUES
[3]   Father presents four issues on appeal, which we restate as:


              (1) Whether the trial court’s findings of fact and conclusions of
                 law supporting its determination that Children had not
                 repudiated Father were clearly erroneous;


              (2) Whether the trial court’s implicit conclusion that Children
                 had adequate aptitude for post-secondary education was
                 clearly erroneous;


              (3) Whether the trial court abused its discretion by ordering
                 Father to contribute to Children’s educational expenses
                 during a period when Father also had a child support
                 obligation; and


              (4) Whether the trial court erred when it failed to impute the
                 income of Mother’s boyfriend (Boyfriend) to Mother.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mother and Father married on December 31, 1997. Two children, twin boys

      Clayton and Colton (collectively, Children), were born of the marriage on


      Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019       Page 2 of 22
      December 5, 1999. Mother and Father separated in January 2001. On June 26,

      2001, the trial court entered a decree of dissolution of marriage awarding

      Mother custody of Children and ordering Father to pay child support. Father

      voluntarily ceased exercising parenting time with Children in 2004 when they

      were five years old. Father remarried and had two additional children. On

      September 26, 2009, by agreement of the parties, Father’s child support

      obligation was increased to $220 per week and was not modified afterwards.


[5]   When Children were ten years old, their paternal great-grandmother died.

      Children were emotionally hurt when Father disallowed them from their great-

      grandmother’s funeral. At the age of ten, Children requested that their surname

      be changed from Father’s to Mother’s. There was no contact of any kind

      between Father and Children until December 31, 2013, when Father

      telephoned Children seeking to re-establish contact with them. Children, who

      were then fourteen years old, returned Father’s telephone call on January 1,

      2014, and told Father that he should not contact them any further and that they

      wished to have nothing to do with him. Thereafter, there was no

      communication between Father and Children. Children turned eighteen years

      old on December 5, 2017.


[6]   Children planned to attend Indiana State University (ISU). On February 6,

      2018, Mother filed a petition for contribution to post-secondary educational

      expenses from Father. Both Children had contacts with the criminal justice

      system prior to graduating high school: Clayton was detained for eighty days

      for resisting law enforcement, and Colton was placed on probation for spitting

      Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019   Page 3 of 22
      on a law enforcement vehicle. Children were either suspended or expelled from

      high school in October of their senior year but completed their degrees through

      online courses. Although they were not permitted to participate in graduation

      activities, Colton graduated with a GPA of 3.80, and Clayton graduated with a

      GPA of 3.30.


[7]   On May 24, 2018, Father filed a motion for emancipation and termination of

      child support. On May 29, 2018, the trial court held the first of three hearings

      on the parties’ motions. Clayton testified that he was open to the possibility of

      a relationship with Father, but that some amends needed to be made by Father.

      On June 29, 2018, Father filed his Motion to Dismiss Mother’s petition for

      educational expenses.


[8]   On August 2, 2018, the trial court held a second hearing on the parties’

      motions. Clayton had his probation revoked due to a new arrest and served

      nine days as a result. Colton testified at this second hearing that he would be

      open to having a relationship with Father, speaking with Father, and meeting

      his half-siblings. Father testified that he had never had any difficulty in his

      relationship with Children prior to breaking off contact with them when they

      were five years old; rather, all his problems had involved Mother. After the

      conclusion of the August 2, 2018, hearing as the parties were exiting the

      building, Colton extended his hand to Father and introduced himself. The two

      shook hands. Father also introduced himself and explained that Mother, not

      Children, had caused his actions at the time of their great-grandmother’s

      funeral.

      Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019      Page 4 of 22
[9]    On October 12, 2018, the trial court held a third hearing. The Fall 2018 college

       semester had commenced. Colton was attending Vincennes University (VU)

       full-time and was living off-campus in an apartment. Clayton was attending

       Danville Area Community College (DACC) full-time and continued to live at

       home with Mother. Mother requested that Father contribute $350 per month

       for Colton’s room and board while he attended VU, starting January 2019, after

       Father’s child support obligation was discontinued due to Children turning

       nineteen years old on December 5, 2018. Mother sought a reimbursement of

       $254.42 from Father for textbooks she had purchased for Colton from the VU

       bookstore for use during the Fall 2018 semester. Mother requested a $350

       contribution per month from Father for Clayton’s room, board, and incidentals

       also beginning in January 2019 to offset her expenses as Clayton continued to

       live in her home while attending DACC. Mother requested that, after

       Children’s share of their educational expenses was deducted, based on the

       parties’ respective weekly adjusted incomes as calculated on a child support

       obligation worksheet, Father pay 66% of the remaining expenses, and Mother

       pay 34%. On November 2, 2018, the parties submitted proposed findings of

       fact and conclusions of law to the trial court.


[10]   On November 19, 2018, the trial court entered its Order granting Mother’s

       petition for post-secondary educational expenses. The trial court found that

       Father had abandoned Children voluntarily when they were five years old,

       never sent Children birthday cards or gifts, only called Children once on the

       telephone in January 2014, never pursued any parenting time with Children


       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019   Page 5 of 22
despite being in court on multiple occasions for child support issues, and had

“intentionally not been a part of their lives.” (Appellant’s App. Vol. II, p. 23).

The trial court noted that, even after Colton had shaken his hand after the

second hearing, Father had not reached out to Children for additional contact.

The trial court made the following additional relevant findings:


          8. It is clear from the testimony at trial that Father abandoned
          his children when they were five years old . . . Father is now
          requesting that this court excuse him from paying for his
          Children’s post-secondary educational expenses due to their non-
          existent relationship which appears to be created due to his own
          decisions and not that of Mother or [Children].


          9. Both Colton and Clayton testified in open court that they are
          open to establishing a relationship with their Father and are
          willing to attend counseling. They both acknowledged that
          Father has voluntarily not been a part of their lives for [thirteen]
          and a half years, and he only tried to contact them on one
          occasion in January of 2014 when they were [fifteen]1 years old.
          [Summarizes Father’s lack of involvement in Children’s lives].
          Father has clearly not given [Children] any opportunity to
          establish a relationship.


          10. It is clear from the testimony that [Children] are very hurt
          that their Father chose not to have any type of a relationship with
          them and abandoned them [thirteen] and a half years prior.


          ****




1
    Children were fourteen years old in January 2014.


Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019            Page 6 of 22
               13. . . . [Summarizing the holding of Loden v. Loden, 740 N.E.2d
               865, 869 (Ind. Ct. App. 2000), wherein this court found that the
               child had not repudiated her father despite her lack of response to
               his overtures at communication when she was eight years old,
               where she expressed willingness as an adult to communicate with
               her father by sending him a graduation announcement]. Similar
               to the case at hand, Father was nonexistent in [Children’s] lives.
               Both Children testified that they are willing to establish a
               relationship and attend counseling. Colton approached Father
               after the August 2, 2018[,] hearing and extended his hand.
               Unfortunately, Father never testified that he was willing to
               establish a relationship, attend counseling, or even take
               [Children] out to lunch or subsequently acknowledge Colton’s
               extension of the hand . . . In the case at hand, [Father’s] attorney
               stated on numerous occasions that [Children] have the burden of
               proving that they have not repudiated their Father. This court
               finds that [Father’s] statement is incorrect in that Father has the
               burden of proof.


               ****


               16. Indiana case law defines repudiation as “a complete refusal
               to participate in a relationship with a parent”. Kahn v. Baker, 35
               N.E.3d 1103 (Ind. Ct. App. 2015). In the present case,
               [Children] cannot participate if the parent is not a willing
               participant himself. It is clear in this case that Father is the one
               who repudiated his children, not the other way around.


       (Appellant’s App. Vol II, pp. 23, 25-27). The trial court ordered Children to

       each pay one third of their respective educational expenses and that Father and

       Mother pay the remainder, with Father paying 66% and Mother paying 34%.


[11]   On December 19, 2019, Father filed a motion to correct error in which he

       requested that the trial court impute income to Mother due to Boyfriend’s
       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019          Page 7 of 22
       financial contribution to her household and that the trial court give him a $75

       credit for weekly health insurance premiums he allegedly paid for Children. On

       March 18, 2019, the trial court held a hearing on Father’s motion to correct

       error and ultimately denied Father’s motion on April 8, 2019. The trial court

       found that no newly discovered evidence had been submitted in support of

       Father’s motion to correct error and that the case should not be re-opened for

       further litigation on issues already decided in its Educational Order.


[12]   Father now appeals. Additional facts will be provided as necessary.


                                 DISCUSSION AN DECISION
                                                  I. Repudiation

[13]   Father challenges the trial court’s conclusion that Children did not repudiate

       their relationship with him. We review a trial court’s order for college expense

       contribution for an abuse of discretion. Messner v. Messner, 118 N.E.3d 64, 68

       (Ind. Ct. App. 2019), trans. denied. When a trial court enters findings of fact and

       conclusions of law supporting a determination of whether a child repudiated a

       parent, we engage in a two-step analysis. Id. First, we determine whether the

       findings are supported by the evidence, and then we determine whether the

       findings support the trial court’s judgment. Id. We consider only the evidence

       that supports the trial court’s determination. Id. We do not reweigh the

       evidence, neither do we reassess the credibility of the witnesses. Id. “It is the

       appellant’s burden to establish that the trial court’s findings are clearly

       erroneous.” Id. Findings are ‘clearly erroneous’ if a review of the record leaves


       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019         Page 8 of 22
       us firmly convinced that a mistake has been made. Id. In addition, we review

       questions of law on a de novo basis. Id.


[14]   A trial court may enter an educational support order for a child’s post-

       secondary education. Ind. Code § 31-16-6-2(a)(1). However, in Indiana, “there

       is no absolute legal duty on the part of parents to provide a college education

       for their children.” McKay v. McKay, 644 N.E.2d 164, 166 (Ind. Ct. App. 1994).

       When a child who reaches the age of eighteen repudiates a parent, the parent is

       allowed to dictate if and how much he or she will contribute to the child’s

       college education. Id. (adopting the approach of Milne v. Milne, 556 A.2d 854,

       856 (Pa. Super. Ct. 1989)). Repudiation is defined as a child’s complete refusal

       to participate in a relationship with his parent. Lechien v. Wren, 950 N.E.2d 838,

       842 (Ind. Ct. App. 2011). In determining whether a child has repudiated a

       parent, the trial court’s focus is on the child’s actions after reaching the age of

       majority. Scales v. Scales, 891 N.E.2d 1116, 1119 (Ind. Ct. App. 2008). This

       court has reasoned that we do not consider pre-majority attitudes and behavior

       of children, “as we all recognize that the maturity and restraint which can be

       expected of adults is not appropriately applied to evaluate children.” McKay,

       644 N.E.2d at 167. The court has stated that the rationale for the defense of

       repudiation as follows:


               We will not provide [a child who has repudiated his parent] with
               the means of inflicting yet another blow to a parent who has
               already suffered the deeply painful rejection of his or her child.
               Just as divorcing parents run the risk of alienating their children,
               adult children who willfully abandon a parent must be deemed to
               have run the risk that such a parent may not be willing to
       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019       Page 9 of 22
               underwrite their educational pursuits. Such children, when faced
               with the answer ‘no’ to their requests, may decide to seek the
               funds elsewhere; some may decide that the time is ripe for
               reconciliation. They will not, in any event, be allowed to enlist
               the aid of the court in compelling that parent to support their
               educational efforts unless and until they demonstrate a minimum
               amount of respect and consideration for that parent.


       Id. (quoting Milne, 556 A.2d at 865).


[15]   Father argues that the trial court erred when it “placed the burden on Father to

       have a relationship with the adult children, and incorrectly found that

       [Children] did not [repudiate] their relationship with Father[.]” (Appellant’s

       Br. p. 13). As an initial matter, we address Father’s two-sentence argument that

       the trial court applied an incorrect legal standard to this case because it found in

       the Educational Order that “‘Father has the burden of proof,’” a finding the

       trial court made in the context of Father’s argument at trial that Children bore

       the burden to show that they did not repudiate Father. (Appellant’s Br. p. 16).

       Mother filed a petition seeking Father’s contribution for Children’s college

       expenses, and Father raised the defense of repudiation seeking to avoid that

       contribution. See Lovold v. Ellis, 988 N.E.2d 1144, 1150 (Ind. Ct. App. 2013)

       (recognizing that repudiation of a parent by a child is a complete defense to an

       educational support order). Although Mother carried the burden of proof on

       her petition, Father had the burden of proof on his repudiation defense to show

       that Children had repudiated their relationship with him, and, thus, the trial

       court’s finding was not an incorrect application of the law.



       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 10 of 22
[16]   Father also argues that the trial court incorrectly focused on his actions toward

       Children rather than focusing on whether the evidence showed that Children

       had repudiated their relationship with him after they turned eighteen.

       However, in the Educational Order, the trial court correctly cited the law of

       repudiation and the legal standard set forth in McKay “whereby it is the actions

       of the child as an adult, over the age of eighteen years, which [are] controlling.”

       (Appellant’s App. Vol. II, p. 24). The trial court’s determination that Children

       had not repudiated Father was based upon its conclusion that, despite the fact

       that Children were hurt by Father’s choice to abandon them when they were

       five years old, they testified in open court that they were open to having a

       relationship with Father. Specifically, Clayton testified that he was open to the

       possibility of having a relationship with Father but that amends would have to

       be made. Colton also testified that he would be open to a relationship with

       Father, open to speaking to him, and open to meeting his half-siblings. In

       addition, in a spontaneous action which the trial court found significant, Colton

       had shaken Father’s hand after the second hearing in this matter.


[17]   We will affirm the trial court’s repudiation decision “as long as there is

       evidence in the record that supports it.” Lovold, 988 N.E.2d at 1151. In light of

       Children’s in-court testimony and out-of-court conduct, there was evidence in

       the record to support the trial court’s repudiation decision. Although the trial

       court entered findings regarding Father’s actions toward Children, both before

       and after they turned eighteen, these findings explained Children’s attitude

       toward Father and placed the absence of other evidence of Children’s desire to


       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019    Page 11 of 22
       have a relationship with Father into the historic context of the case. The trial

       court’s findings regarding Father’s conduct illustrate that this is not a case

       where Children sought “the means of inflicting yet another blow to a parent

       who has already suffered the deeply painful rejection of his or her child.”

       McKay, 644 N.E.2d at 167.


[18]   Father claims otherwise, arguing that two of the trial court’s findings were not

       supported by the record. First, Father challenges the trial court’s finding that he

       “basically continually rejected the Children for a long period of time and

       demonstrated no willingness to have a relationship with them” as being

       unsupported by the record. Father contends the evidence showed that Mother

       thwarted his efforts to contact Children, he wanted Children to attend their

       great-grandmother’s funeral, his failure to maintain a relationship with Children

       was due to difficulties with Mother, not with them, and because he had

       contacted them on December 31, 2013, only to be told by Children on January

       1, 2014, they did not wish to have contact with him.


[19]   We do not find Father’s arguments to be persuasive. Father testified repeatedly

       at the hearings that he voluntarily walked away from Children when they were

       five years old. The evidence also showed that Father never pursued any court

       assistance to procure parenting time with Children despite being in court

       multiple times on child support matters, Children were not allowed to attend

       their great-grandmother’s funeral, and that Father’s only attempt at contact

       with Children was the December 2013 telephone call nine years later when

       Children were fourteen years old and were hurt by Father’s long-term rejection.

       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 12 of 22
       This was the evidence that supported the trial court’s finding, and it is the only

       evidence which we consider on appeal. See Messner, 118 N.E.3d at 68. Father

       essentially attempts to re-argue his case to us after the trial court heard and

       rejected the same arguments, which is not persuasive given our standard of

       review. Lovold, 988 N.E.2d at 1151.


[20]   Father also challenges the evidence supporting the trial court’s finding that

       Father never testified that he was willing to establish a relationship with

       Children. This finding was in the context of the parties’ testimony and actions

       at the time of the evidentiary hearings in this matter and was meant to contrast

       with Children’s explicit testimony regarding their current openness to having a

       relationship with Father. Father does not direct us to any portion of the record

       wherein he explicitly testified that he currently wished to have a relationship

       with his adult sons, and, therefore, we conclude that this finding was also

       supported by the record.


[21]   Father maintains that the facts of this case are “identical” to those in Lovold v.

       Ellis, 988 N.E.2d 1144 (Ind. Ct. App. 2013), wherein this court upheld the trial

       court’s finding that the child had repudiated his relationship with his father.

       (Appellant’s Br. p. 18). In Lovold, the father did not see his child for eight years,

       the child made no effort to communicate with the father about grades,

       activities, health, or college plans even after his eighteenth birthday, the child

       avoided his father when he saw him in public and was non-responsive to a

       request for contact after the filing of the college expense petition. Id. at 1151.

       The child claimed at the hearing on the petition that he wished to have a

       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 13 of 22
       relationship with his father, but the trial court found the child’s testimony to be

       disingenuous. Id. We find Lovold to be distinguishable based on this factor.

       Here, the trial court apparently determined that Children’s current willingness

       to have a relationship with Father was genuine. This involved an assessment of

       Children’s credibility, and we do not second-guess those assessments as part of

       our review. See Messner, 118 N.E.3d at 68. Because the trial court correctly

       focused on Children’s actions after they reached adulthood and the evidence

       supported its conclusion that they did not repudiate Father, we conclude that

       the trial court’s Educational Order denying Father’s repudiation defense was

       not clearly erroneous.


                                  II. Aptitude for Post-secondary Education

[22]   Father argues that the trial court “failed to adequately look into each child’s

       aptitude for the education they were seeking to obtain[.]” (Appellant’s Br. p.

       20). Indiana Code section 31-16-6-2(a)(1)(A) provides that a trial court may

       enter an order for post-secondary education expenses based upon a “child’s

       aptitude and ability[.]” Our review of the record does not reveal that this was a

       contested issue at the hearings in this matter, and, because Father did not

       include his proposed findings of fact and conclusions of law in his Appendix,

       we are unable to determine if he requested that the trial court enter specific

       findings regarding Children’s aptitude for post-secondary education. The trial

       court did not enter any specific findings addressing this issue, but its grant of

       Mother’s petition is an implicit finding that Children had sufficient aptitude.




       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 14 of 22
       Thus, we will examine the record to determine if the trial court’s implicit

       finding was supported.


[23]   In Neudecker v. Neudecker, 566 N.E.2d 557, 560 (Ind. Ct. App. 1991), the trial

       court entered an educational support order providing for a contribution by

       father. Father argued on appeal that there was no evidence demonstrating his

       daughter’s aptitude and ability for higher education to support an award of

       post-secondary educational expenses. This court held that sufficient evidence

       existed in the record to support a finding of aptitude and ability where daughter

       had applied to, been accepted by, and was enrolled in a post-secondary

       educational institution. Id.


[24]   Here, at the time of the filing of the petition, Children had applied and been

       accepted by ISU. By the time of the third hearing, Clayton was attending

       DACC, and Colton was attending VU. Following Neudecker, we conclude this

       was sufficient evidence of Children’s aptitude and ability. In addition, both

       Children graduated from high school, with GPAs of 3.80 and 3.30. Father’s

       contentions that Children struggled in school and had contacts with the

       criminal justice system amount to another invitation to us to disregard our

       standard of review and to consider evidence that does not support the trial

       court’s Educational Order. See Messner, 118 N.E.3d at 68. We decline that

       invitation.




       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019   Page 15 of 22
                            III. Educational Expense and Child Support Orders

                                              A. Simultaneous Orders

[25]   Father next argues that the trial court “erred by ordering post-secondary

       educational back support without giving Father credit for paying the maximum

       amount of child support during the same period of time[.]” (Appellant’s Br. p.

       21). The gravamen of Father’s argument on this issue is that the trial court

       lacked statutory authority to order him to pay educational expenses for the Fall

       of 2018 because he was still paying child support until December 5, 2018, when

       his support obligation ceased due to Children turning nineteen.


[26]   Father’s argument is misplaced. As he acknowledges on appeal, Indiana Code

       section 31-16-6-2(b) provides as follows:


               If the court orders support for a child’s educational expenses at a
               postsecondary educational institution [], the court shall reduce
               other child support for that child that:


               (1) is duplicated by the educational support order; and


               (2) would otherwise be paid to the custodial parent.


       Nothing in the statute restricts a trial court from ordering a parent to pay child

       support and educational expenses for the same time period. Indeed, the statute

       explicitly provides for simultaneous educational expense and child support

       orders but provides that a parent’s child support obligation will be reduced for

       expenses that are also provided for in the educational support order. Father

       offers no legal authority for his proposition that the trial court could not order

       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 16 of 22
       him to pay any educational expenses for the Fall of 2018 that were not covered

       by his current child support obligation simply because he was current on his

       child support, and our own research failed to uncover any such legal authority.

       Therefore, we find no abuse of the trial court’s discretion.


[27]   In addition, for the Fall 2018 semester when Father’s child support obligation

       was still active, the trial court ordered Father to pay his share of Colton’s

       textbook expenses and Clayton’s tuition and textbook expenses, all of which

       had already been paid for by Mother. The Educational Order did not include

       any room, board, or miscellaneous living expenses allotment for Children for

       the Fall of 2018. The trial court only ordered Father to pay his proportional

       share of room, board, and miscellaneous living expenses for Children beginning

       January 1, 2019, after his child support obligation ceased. Therefore, there

       were no expenses duplicated in the trial court’s Educational Order, and Father

       was not entitled to a reduction in his child support obligation pursuant to I.C. §

       31-16-6-2(b).


                                           B. Health Insurance Premium

[28]   In this portion of his multifaceted argument, Father also contends that the trial

       court erred when it failed to provide him with a $75 credit on the child support

       obligation worksheet attached to the Educational Order for the health insurance

       premium he paid weekly for Children. We find no error on the part of the trial

       court because the child support worksheet attached to the Educational Order

       was used to calculate the parties’ weekly adjusted income for purposes of

       determining the parties’ proportional obligation of the educational expenses,

       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 17 of 22
       not for purposes of recalculating Father’s child support obligation, which ceased

       on December 5, 2018. A credit for a health insurance premium would not

       affect the calculation of the parties’ proportional obligation for educational

       expenses, and, therefore, there was no reason for the trial court to include it.


[29]   Inasmuch as Father argues that he was entitled to a reduction in his child

       support obligation prior to December 5, 2018, based on this proposed credit, the

       record is bereft of any evidence that Father requested a reduction in his child

       support obligation for any reason. Father did not file a formal petition to

       modify child support; Father did not have a modified child support worksheet

       admitted into evidence at any of the three hearings in this matter; Father did

       not include his proposed findings of fact and conclusions of law in his

       Appendix, so we assume that no modified child support demand or worksheet

       was included; and Father did not argue in his closing remarks at the final

       hearing in this matter on October 12, 2018, that he was entitled to the proposed

       credit. Father did submit a child support obligation worksheet at the hearing on

       his motion to correct error that included the proposed credit, but it is well-

       established that arguments raised for the first time in a motion to correct error

       are waived on appeal. Troxel v. Troxel, 737 N.E.2d 745, 752 (Ind. 2000). Father

       does not argue on appeal that he was unaware of his payment of Children’s

       health insurance premium at the time of the hearings on the parties’ motions.

       Father was aware of the payment but did not bring it to the trial court’s

       attention in a timely manner. Thus, we decline to address the issue.




       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 18 of 22
                                                 C. Additional Findings

[30]   Father also challenges the sufficiency of the evidence supporting two findings

       related to amounts awarded by the trial court in the Educational Order. As

       noted above, in evaluating the evidence supporting a trial court’s educational

       order, we consider only the evidence that supports the trial court’s order and

       will only reverse if that order is clearly erroneous. Carson v. Carson, 875 N.E.2d

       484, 485-86 (Ind. Ct. App. 2007).


[31]   Father asserts that the record did not support the trial court’s order that he

       reimburse Mother $254.42 for Colton’s textbook expenses because the evidence

       submitted by Mother did not adequately connect that expense to her payment.

       Our review of the record revealed that Mother submitted Exhibit 22 into

       evidence at the October 12, 2018, hearing. Mother identified Exhibit 22 as her

       Credit One credit card statement showing purchases at the VU bookstore for

       books and a parking pass fee. Mother verified that the exhibit was her credit

       card statement and that she paid for those expenses using that card. Father

       does not address this evidence or explain why it is insufficient to support the

       trial court’s findings. 2 We find that this testimony and Exhibit 22 adequately

       links the textbook expenses to Mother’s payment. 3




       2
         The exhibit referenced by Father in support of his argument, Exhibit 20, pertains to textbook expenses for
       Clayton, not Colton. Mother requested a $178.39 reimbursement for Clayton’s textbooks.
       3
         In developing his argument that this portion of the trial court’s Educational Order was unsupported by the
       evidence, Father cites “Id. at 937.” (Appellant’s Br. p. 23). However, Father’s previous legal citation was to
       Cobb v. Cobb, 588 N.E.2d 571, 575 (Ind. Ct. App. 1992).

       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019                            Page 19 of 22
[32]   Father also challenges the evidence supporting the trial court’s inclusion of

       $2,298.00 for “Other” expenses as part of the calculation of Children’s

       education costs on the post-secondary education worksheets attached to the

       Educational Order. Father asserts that the trial court did not adequately

       explain how it derived that figure, an argument which we take to be a challenge

       to the sufficiency of the evidence. We find Father’s argument to be unavailing,

       as Mother had admitted into evidence Exhibit 6, which she identified as a

       document showing the 2018 costs of attendance at ISU. Exhibit 6 was admitted

       into evidence without objection by Father and appears to be a printout from an

       ISU website. Mother identified the costs of “other expenses” as $2,298.00,

       which corresponded to the amount for that item on the 2018 costs listed in

       Exhibit 6. Mother testified that the amounts from Exhibit 6 were used to

       complete her post-secondary educational worksheet, including the amounts for

       tuition, room and board, and miscellaneous expenses included in the

       worksheet. Mother identified those miscellaneous expenses as including extra

       food, dorm room items, spending money, toiletries, and cell phones, which

       totaled $2,298.00, and which she requested be divided over the ten-month

       college year. In light of this evidence, we cannot conclude that the trial court’s

       inclusion of $2,298.00 for “Other” expenses was without support in the record

       or that it was clearly erroneous. See Carson, 875 N.E.2d at 485-86.


                            IV. Failure to Impute Boyfriend’s Income to Mother

[33]   Father’s final challenge to the Educational Order is that the trial court erred

       when it failed to impute Boyfriend’s income to Mother for purposes of


       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 20 of 22
       computing her weekly adjusted income and her proportional share of

       Children’s educational expenses. Our review of the record reveals that Father

       did not pursue this issue at the three hearings on the parties’ motions: Father

       developed no detailed evidence regarding Boyfriend’s income, Boyfriend’s

       expenses, or how Boyfriend specifically contributed financially to Mother’s

       home. Father did not submit any proposed child support obligation or

       educational expense worksheets imputing Boyfriend’s income to Mother, nor

       did he offer any argument at the closing of the evidence regarding imputed

       income. Instead, Father raised the issue of imputing Boyfriend’s income to

       Mother for the first time in his motion to correct error. We agree with Mother

       that this issue was not properly preserved and is waived for our review because

       Father failed to raise it until he pursued his motion to correct error. See Troxel,

       737 N.E.2d at 752. Therefore, we do not address it.


                                              CONCLUSION
[34]   Based on the foregoing, we conclude that the trial court’s determination that

       Children had not repudiated Father and that Children had adequate aptitude

       for post-secondary education were not clearly erroneous, the trial court did not

       abuse its discretion by ordering Father to pay non-duplicative educational

       expenses during the same period he had a child support obligation, and that the

       amount of the educational expenses it ordered was supported by the record.

       We also conclude that Father waived his claim of imputed income by failing to

       raise it until his motion to correct error.


[35]   Affirmed.
       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019     Page 21 of 22
[36]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Opinion 19A-DR-1038 | December 26, 2019   Page 22 of 22